DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US Publication 2018/0082793).
In re claim 1, Satoh discloses A multi-layer ceramic electronic component, comprising: 
a ceramic body (2 – Figure 1, ¶32) including 
an end surface (2c – Figure 1, ¶38) facing in a first direction (D1 – Figure 1, ¶33), and 
5internal electrodes (11 – Figure 2, ¶38) exposed from the end surface and laminated in a second direction (D3 -= Figure 2, ¶33) orthogonal to the first direction (D1 – Figure 2); and 
an external electrode (5 – Figure 1, Figure 2, ¶32) provided on the end surface (2c – Figure 1) and including two protrusions (protrusions formed at left and right side of 6 – Figure 7, ¶50) that are formed along two peripheral portions of the end surface (2c – Figure 1) and protrude in the first direction (D1 – Figure 4, Figure 7), the two peripheral portions being disposed in a third 10direction (D2 – Figure 7, ¶33) orthogonal to the first direction and the second direction (Figure 2, Figure 7).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Publication 2014/0138138)
In re claim 6, Park discloses a method of producing a multi-layer ceramic electronic component, 20comprising: 
preparing a ceramic body (110 – Figure 4, ¶40-41) including an end surface facing in a first direction (end surfaces facing in the left and right direction – Figure 4), and internal electrodes (113b – Figure 5, ¶42) exposed from the end surface and laminated in a second direction orthogonal to the first direction (Figure 5); and 
25forming an external electrode (120b – Figure 5, ¶45) on the end surface, the external electrode including two protrusions (overlapping portion of 120b and 110a – Figure 5, ¶40) are formed along two peripheral portions of the end surface and protrude in the first direction (Figure 4, Figure 5), the two peripheral portions being 25disposed in a third direction orthogonal to the first direction and the second direction (Figure 4, Figure 5).
In re claim 7, Park discloses the method of producing a multi-layer ceramic electronic component according to claim 7, as explained above. Park further discloses wherein 5the end surface includes a recess (110b – Figure 5, ¶40) and two protrusions (overlapping portion of 120b and 110a – Figure 5), the recess being formed at the center portion in the third direction (Figure 4, Figure 5), the two protrusions being disposed outside the recess in the third direction and protruding in the first direction (Figure 4, Figure 5), and the two protrusions of the external electrode (overlapping portion of 120b and 110a – Figure 5) are formed on the two 10protrusions of the end surface (Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US Publication 2018/0082793).
In re claim 2, Satoh discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Satoh does not disclose wherein a dimension of each of the two protrusions in the third direction is 15 µm or more and 60 µm or less.
However, Satoh discloses the dimension of the protrusions in the third direction is correlated to the bonding strength between the external electrode and the electronic component (¶92). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to choose a desirable dimension for the protrusions to create a balance between the cost of raw materials and the bonding strength of the external electrode, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 3, Satoh discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Satoh further discloses a dimension (M1 – Figure 4, ¶94) of the two protrusions in the first direction (D1 – Figure 4).
Satoh does not disclose wherein a dimension of each of the two protrusions in the first direction is 10 µm or more and 20 µm or less. However, Satoh discloses that adjusting the dimension of the protrusion in the first direction is correlated to suppressing the wettability of solder. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the dimension of the protrusions in the first direction to create a balance between the cost of raw materials and suppressing the wettability of solder, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 4, Satoh discloses the multi-layer ceramic electronic component according to claim 1, as explained above. Satoh further discloses20SatohSat each of the two protrusions includes a top portion (position of 6a – Figure 4, Figure 7, ¶50) most protruding in the first direction (D1 – Figure 4) on a cross-section viewed in the second direction (Figure 4, Figure 7). 
Satoh does not disclose a distance in the third direction between the top portions of the two protrusions is 250 µm or more and 285 µm or less. However, Satoh discloses the maximum thickness of the protrusions occurs at a peripheral of the depression, 6a (see Figure 4, Figure 7). Satoh further discloses that adjusting the dimension L2 (Figure 7), and thus, the distance between the topmost portion of the protrusions is correlated to the bonding strength between the external electrode and electronic component (¶92).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the distance between the topmost portions of the protrusions to create a desired balance between the cost of raw materials and bonding strength of the external electrodes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Publication 2020/0176190) in view of Satoh et al. (US Publication 2018/0082793).
In re claim 5¸ Park discloses A circuit board, comprising: 
a mount board having a mount surface (¶89); 
two multi-layer ceramic electronic components (100, 100’ – Figure 6, ¶96) disposed side by side in a 24first direction (X direction - Figure 6) and each including a ceramic body (¶42) including an end surface facing in the first direction (Figure 6), and 
internal electrodes (122 – Figure 3, ¶46) exposed from the end surface and 5laminated in a second direction (Z direction – Figure 3, Figure 6) orthogonal to the first direction, and an external electrode (132 – Figure 3, Figure 6, ¶51) provided on the end surface and connected to the mount surface (¶86); and 
a solder that bonds a surface of the external electrode and the mount surface to each other (¶4, ¶67).
Park does not disclose a distance in the first direction between the external electrodes of the two multi-layer ceramic electronic components is 100 µm or less. However, Park discloses a dimension of the gap gap between the external electrodes is correlated to the amount of solder used and the reduction of acoustic noise. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a desired gap distance to form a balance between the cost of raw materials, bonding strength to the circuit board, and the reduction of acoustic noise, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Park does not disclose 10the external electrode includes a protrusion that is formed along a peripheral portion of the end surface and protrudes in the first direction.
Satoh discloses  the external electrode (5 – Figure 1, Figure 2) includes a protrusion (protrusions formed at left and right side of 6 – Figure 7) that is formed along a peripheral portion of the end surface (2c – Figure 1) and protrudes in the first direction (D1 – Figure 4, Figure 7).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the protrusions as described by Satoh to reduce the occurrences of cracks in the element body (¶11 – Satoh).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onodera et al. (US Publication 2019/0131073)		Figure 12, Figure 13
Lee et al. (US Publication 2016/0351332)			Figure 1, Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848